                            UNITED STATES DISTRICT COURT
                                                                                      JAN. 31, 2021
                            WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION


UNITED STATES OF AMERICA
                                                           CASE NO. 6:18-cr-10
     v.

JOHN MARSHALL HIGGINS,
                                                           MEMORANDUM OPINION

                                  Defendant.
                                                           JUDGE NORMAN K. MOON


           The Government charged Defendant John Marshall Higgins, in a superseding

   indictment, with twenty-one criminal counts in violation of 18 U.S.C. §§ 2, 242, 1341 and

   1349. Dkt. 58. Upon consent of the parties, the Court conducted a six-day bench trial.

           The first set of charges concerns whether Higgins deprived inmates Robert Eugene

   Clark (Counts I, II, III), Matthew Kessinger (also Count III) and Brandon Easterling (Count

   IV) of their Constitutional rights by either willfully depriving them of (a) the right of a

   pretrial detainee to be protected from foreseeable injury and violence resulting in bodily

   injury, or (b) the right to be free from a jail official’s deliberate indifference to an inmate’s

   serious medical needs, resulting in bodily injury. The second set of charges relates to

   whether Higgins conspired to commit, and committed, mail fraud involving honest

   services through his relationship with Westwood Pharmacy (Counts VII–XIX). In the third

   set of charges, the Government sought to prove that Higgins conspired to commit, and

   committed, mail fraud involving honest services through his relationship with inmate

   Nicholas Hansel and Hansel’s family (Counts XX–XXIII).

           As explained in the findings of fact and conclusions of law set forth below, the

   Court finds beyond a reasonable doubt that Higgins deprived Clark of his Constitutional


                                               1
rights by acting with deliberate indifference to his medical needs and by failing to protect

him from foreseeable injury and violence—resulting in bodily injury. Therefore, the Court

finds Higgins GUILTY of Count I, Count II (as a misdemeanor), and Count III. The Court

further finds beyond a reasonable doubt that Higgins conspired to commit, and committed,

honest services fraud by providing preferential treatment to Hansel. Accordingly, Higgins

is GUILTY of Counts XX, XXI, and XXII.

       The Court finds Higgins NOT GUILTY of Count IV, Counts VII–XIX, and Count

XXIII. The Government failed to put forth sufficient evidence to find that Higgins acted

with deliberate indifference under Count IV. The Government further failed to prove

beyond a reasonable doubt that Higgins engaged in a scheme to defraud the citizens of

Rockbridge County and the Commonwealth of Virginia under Counts VII–XIX. As to

Count XXIII, the Government did not show that Chris Lykes intended for Higgins to take

favorable action that he would not have otherwise taken, when Lykes donated to the

scholarship fund.

                              I.      LEGAL STANDARD

       Federal Rule of Criminal Procedure 23(a) allows a criminal trial without a jury

when (1) the defendant waives a jury trial in writing; (2) the Government consents; and (3)

the court approves. On July 30, 2020, upon the written consent of Higgins and the

Government, the Court conducted a colloquy to ensure a knowing and voluntary waiver

and approved the parties’ decision to hold a bench trial in this case. Dkts. 171–73.

       “In a case tried without a jury . . . the court must state its specific findings of fact

in open court or in a written decision or opinion.” Fed. R. Crim. P. 23(c). “When, as in this

case, a jury trial is waived, the judge weighs the evidence, determines the credibility of the

witnesses, and finds the facts.” United States v. Bales, 813 F.2d 1289, 1293 (4th Cir. 1987);


                                          2
   see 2 C. Wright, Federal Practice and Procedure § 374 (4th ed. 2020); United States v.

   Kipp, No. 315CR00244MOCDSC, 2017 WL 2662983, at *2 (W.D.N.C. June 20, 2017)

   (“In a bench trial, the court’s duty is to. . . [inter alia] choose from among conflicting

   inferences and conclusions those which the court considers most reasonable.”), aff’d, 793

   F. App’x 166 (4th Cir. 2019). The Court has wide discretion to select among conflicting

   inferences to be drawn from the testimony. Bales, 813 F.2d at 1293.

          After the parties consented to a bench trial, the Court issued the operative Amended

   Pretrial Order on July 20, 2020. Dkts. 164, 170–71. The Court held a bench trial for six

   days between August 17 to 24, 2020. Following the bench trial, the parties submitted, and

   the Court considered, proposed findings of fact and conclusions of law. Dkts. 215, 217,

   219.

                                II.    FINDINGS OF FACT

          Pursuant to Rule 23(c) of the Federal Rules of Criminal Procedure, this Court

   makes the following findings of fact:

                                      A. Background

1. The Rockbridge Regional Jail (“RRJ”) is located near Lexington, Virginia, in Rockbridge

   County, within the Western District of Virginia. RRJ is an independent governmental

   entity and is overseen by the Rockbridge County Regional Jail Commission and the

   Rockbridge County Board of Supervisors. During the relevant time period, Higgins was

   an elected member of the Rockbridge County Board of Supervisors and the Superintendent

   of RRJ. Tr. 8/17/20 at 243–44 (Simpkins). Higgins was Superintendent prior to 2006 and




                                           3
      until March 2017, when he resigned. 1 Tr. 8/17/20 at 185 (Almarode). He resigned after the

      Virginia State Police began its investigation into inmate treatment at RRJ. Id. As

      superintendent, Higgins had final authority to authorize or deny expenditures of jail funds,

      and final authority over the management of the inmate population. Id. at 109.

              RRJ shares a building with the Rockbridge County Sheriff’s Office (“Sheriff’s

      Office”). The Sheriff’s Office is a separate and distinct organization from RRJ and is the

      agency usually responsible for investigating crimes which may occur within RRJ. When

      one enters the facility, there is a set of main doors that lead to a lobby-like area. Two offices

      sit adjacent to the lobby: Ms. Jennie Gaines’ office and Higgins’ office. Gaines was

      Higgins’ secretary. Although located in an unsecured area of the facility and open to the

      public, Higgins’ office had a door that could be locked to provide privacy and security.

      Other key figures at the jail during Higgins’ tenure included: Chief of Security, Derek

      Almarode; Lieutenant Jessica Whitten; and Major Candace (“Candy”) Bane. See Tr.

      8/18/20 at 52–53 (Whitten); Tr. 8/17/20 at 36–37 (B. Smith), 169–70 (Almarode); Tr.

      8/19/20 at 122 (Bane).

   2. As a matter of policy, an inmate sentenced to more than one year of imprisonment should

      be transferred to the Virginia Department of Corrections (“VDOC”) to serve their sentence,

      absent extraordinary circumstances. When an inmate who otherwise should be transported

      to VDOC is not transferred, the Commonwealth of Virginia no longer reimburses the jail

      facility to house that inmate. Tr. 8/17/20 at 177–79 (Almarode).




      1
        The Jail Commission appointed Derek Almarode as the interim superintendent on March
24, 2017. Tr. 8/17/20 at 185 (Almarode).


                                                 4
       Inmates at RRJ are housed in either the “general population” blocks or the

“trustee/work release” blocks. Trustees are distinct from work release inmates. Work

release inmates may leave RRJ for employment in the community—returning to jail after

the work is completed. In contrast, trustees may move only throughout RRJ in order to

complete their work assignments. Id. at 106–07. Typically, under RRJ’s policy, a new

inmate may not immediately be placed into trustee status upon entering the jail. This allows

RRJ time to evaluate and ensure that the inmate is qualified to fulfill the role of a trustee

and to be given the accompanying privileges. Id. at 172–73. Major Candy Bane, who was

at the time the second in command at RRJ, testified that exceptions to this policy

“happened few and far between” during her 30-year career at the jail. Tr. 8/19/20 at 129

(Bane). Throughout those thirty years, Bane only knew of two inmates who became

immediate trustees prior to Hansel’s arrival—and both occurred under Higgins’ tenure. Id.

       RRJ affords work release inmates more freedom of movement than trustees. Work

release status for VDOC inmates may only be granted with VDOC’s permission upon

request by the jail in which that inmate is housed. Between 2013 and 2017, Higgins sought

work release approval from VDOC for more than thirty inmates. RRJ requires weekly

verification of an inmate’s compliance with work release. Tr. 8/18/20 at 163–64

(Newcomb).Work release inmates work a set schedule, and pursuant to RRJ and VDOC

policy, cannot deviate from that schedule. Nor may inmates use work release time to do

anything other than fulfill their work release obligations. Id. at 167; Tr. 8/17/20 at 187

(Almarode). Typically, RRJ tries to limit work release to no more than 40 hours per week.

Tr. 8/19/20 at 118 (Bane). Higgins had the discretion to make exceptions to these rules,

and he allowed some inmates to be out longer or to work on weekends. Id.




                                         5
          Even though regulations provide that inmates may not have visitors during work

   release, Gov’t. Ex. 4 at 111; Tr. 8/18/20 at 167 (Newcomb), one witness, Keith Holland,

   testified that Higgins made exceptions to this rule. Keith Holland owned a farm that

   participated in the work release program from 2006 until 2017. According to Holland,

   work release inmates had asked Higgins’ permission for visitation while at work on

   Holland’s farm. Tr. 8/21/20 at 25 (Holland). If Higgins approved the request, the inmate

   would clear it with Holland. Holland testified about an inmate who provided care to his

   father while on work release. Id. Bradley Ruley, a work release supervisor for Holland,

   also testified that family members visited work release inmates at Holland’s worksite while

   the inmates were on break. Tr. 8/21/20 at 61–62 (Ruley).

                        B. October 2016 Abuse of Clark (Count II)

3. Robert Eugene Clark was incarcerated at RRJ as a pretrial detainee on June 6, 2016. He

   faced multiple counts of felony sex offenses. Gov’t. Ex. 2 at 103. During his time at RRJ,

   other inmates subjected Clark to significant abuse. On approximately October 28, 2016,

   Andrew Smith, another inmate at RRJ, called his father, Bruce Smith, and Andrew told his

   father that he had witnessed other inmates physically abuse Clark. Tr. 8/17/20 at 22, 26

   (A. Smith), 36 (B. Smith). Andrew told Bruce that the offenders forced Clark to drink

   urine, and eat food mixed with feces and food mixed with pubic hair. Andrew also noted

   that the same inmates often assaulted Clark by slapping him in the face and shoving him

   around. Tr. 8/18/20 at 30–31 (Whitten). Bruce reported his son’s observations directly to

   Higgins in a face-to-face conversation in Higgins’ office. Bruce, referring to Clark, told

   Higgins about how some inmates beat up “that handicapped boy.” Tr. 8/17/20 at 38 (B.

   Smith). Bruce and Andrew have two relatives who are mentally handicapped, and Andrew

   believed that Clark had a disability. Tr. 8/17/20 at 22 (A. Smith). In response, Higgins


                                            6
   instructed Lieutenant Jessica Whitten to speak with Andrew about the behavior in the cell

   block. Tr. 8/18/20 at 27–29 (Whitten). Andrew told Whitten and Higgins what he had

   witnessed—specifically noting that abusers smacked Clark on the face and pushed Clark

   around. Id. at 30–31; Tr. 8/17/20 at 31–32 (A. Smith). Andrew also told Higgins and

   Whitten that “if something didn’t happen,” something “horrible” would happen to the man,

   because they were “really beating on the dude.” Tr. 8/17/20 at 21 (A. Smith). Additionally,

   Andrew identified three specific individuals who physically assaulted Clark. Id.

4. Andrew testified that Higgins was present during his interview with Whitten. Id. at 31–32.

   Whitten did not specifically recall that Higgins was there. Tr. 8/18/20 at 28 (Whitten). The

   Court accepts Andrew’s account and finds it credible. Defense counsel argued that Andrew

   is biased, but any such risk of bias is lessened, particularly considering that Andrew is no

   longer an inmate at the jail. Tr. 8/17/20 at 31 (A. Smith). If anything, Andrew’s desire to

   speak up on behalf of Clark appeared to arise from a sense of empathy because of Andrew’s

   relatives with diminished mental capacities similar to Clark. Andrew also appeared sincere

   in his demeanor during his testimony. Based on Andrew’s demeanor and the lack of motive

   to lie, the Court accepts Andrew’s account that Higgins attended the meeting. See id. at

   31–32.

5. Whitten testified that she reported her conclusions to Higgins that other inmates hazed and

   verbally abused Clark. This included inmates trying to take his meals and what she

   described as some “physical battering” that was “very minor.” Tr. 8/17/20 at 117

   (Almarode); Tr. 8/18/20 at 30–31 (Whitten). Nonetheless, Whitten also testified that she

   told Higgins that he needed to immediately transfer the perpetrators out of RRJ to other

   confinement facilities. Higgins took no action to separate Clark from his abusers or to

   dissuade or prevent other inmates from abusing Clark. When Higgins failed to take any


                                            7
   action, Whitten approached Higgins a second time to see that the perpetrators be removed

   from the facility. Higgins rebuffed Whitten’s attempt and said he “would take care of it,

   not to worry about it”—a statement Whitten understood to mean, “let it alone.” Tr. 8/18/20

   at 30 (Whitten). Thereafter, Whitten sought Almarode’s advice about the situation, and the

   two discussed the best way to proceed. They used a routine transfer operation to place two

   of Clark’s worst abusers on a transfer list, moving them out of RRJ on December 22, 2016.

   Whitten and Almarode transferred those inmates without Higgins’ knowledge or

   permission. Tr. 8/17/20 at 117–18 (Almarode).

               C. February 22, 2017 Phone Call Regarding Clark (Count III)

6. On February 22, 2017, investigators with the Sherriff’s Office listened to a recorded jail

   phone call in which an inmate described prisoners physically assaulting Clark. Tr. 8/17/20

   at 81–82 (Schley), 111–12 (Almarode), 234–35 (McFaddin); Tr. 8/18/20 at 117 (Ehrhard).

   The call included a claim that the abusers knocked out some, or all, of Clark’s teeth. Officer

   Philip Flint, who listened to the call, informed fellow investigators about what he heard.

   His co-investigators reported the information to their supervisor, who in turn notified

   Almarode. Tr. 8/17/20 at 81–82 (Schley), 111–12 (Almarode), 234–35 (McFaddin); Tr.

   8/18/20 at 117 (Ehrhard). Almarode did not prepare a written report about the phone call,

   nor did he prepare one about his discussion with the Sherriff’s Office. Tr. 8/17/20 at 112–

   13, 201, 231 (Almarode). Instead, he met with Higgins in person. While Almarode was

   talking with Higgins about the issue, Higgins’ phone rang, interrupting them. Almarode

   asked Higgins for instructions on how to proceed. Higgins said, “I’ll take care of it,” and

   began speaking on the phone—motioning Almarode out of the office. Id. at 113. According

   to Almarode, Higgins took no subsequent action. Id. at 114.

         D. The February 28, 2017 Abuse of Clark and Kessinger (Counts I & III)


                                             8
7. On February 14, 2017, Matthew Kessinger was detained within RRJ in a pretrial status for

   felony offenses involving one or more sex crimes. Tr. 8/18/20 at 8 (Kessinger). Kessinger

   and Clark shared a cell in the 500-cell block. Between February 14 and February 28, 2017,

   other inmates abused Kessinger and Clark. Adam Booth, an inmate who participated in the

   abuse, testified to the type and severity of the harm inflicted. Tr. 8/17/20 at 58 (Booth).

   Booth was an inmate in the same cell block and was later charged with crimes against

   Clark and Kessinger. Between October 2016 and February 2017, Booth participated in,

   and witnessed, various forms of torturous conduct against Clark. Id. He corroborated much

   of Clark’s testimony. The abusers physically assaulted Clark, including hitting him with a

   heavy ball made of paint chips, sodomizing him with a shampoo bottle, blowing food

   seasoning into his eyes, and forcing him to consume bleach and contaminated products. Id.

   at 56, 59; Tr. 8/18/20 at 194–96 (Clark). Over time, the abuse led to permanent scars on

   Clark’s hand, long-lasting pain in his extremities, and severe bruising across large portions

   of his body and face. Other inmates also physically assaulted Kessinger, striking him with

   hard objects, scratching him with a sharpened pen, and forcing him to drink dangerous

   substances like bleach. Tr. 8/18/20 at 7–15 (Kessinger). Additionally, the abusers struck

   Kessinger with a hard object inside a sock and hit him on the head with the spine of a large

   book. Tr. 8/18/20 at 197, 199 (Clark).

          Booth is a seven-time convicted felon, who hopes for leniency for his cooperation.

   Booth testified that he was part of the group that physically abused Clark. Given that he

   testified against his penal interest, the Court finds Booth’s testimony to be credible.

8. Early in the morning on February 28, 2017, Kessinger climbed on top of a steel cage

   designed to allow jail staff to enter the cell block safely. Tr. 8/18/20 at 7–8 (Kessinger);

   Tr. 8/17/20 at 81–82 (Schley). Kessinger began yelling about the abuse he faced by other


                                             9
       inmates. He eventually got the attention of the guards. The guards responded by safely

       removing Kessinger from the cell block and contacting the Sheriff’s Office. Lieutenant

       Donald Schley, an investigator with the Sheriff’s Office, interviewed Kessinger, who

       alleged multiple instances of abuse against him and Clark. Tr. 8/17/20 at 83–84 (Schley);

       Tr. 8/18/20 at 13–14 (Kessinger). The Sheriff’s Office opened an investigation into the

       accusations. Schley led the investigation along with Investigator Andrew Ehrhard and

       Deputy Sheriff Tony McFaddin. The investigators documented Kessinger and Clark’s

       injuries in a series of photographs. Gov’t. Exs. 17–24. The physical injuries corroborated

       the allegations of abuse, as dark bruising covered the bodies of Kessinger and Clark. Id.

       Higgins monitored the investigation on February 28, 2017 and knew about the details

       Kessinger shared during his interview. 2 Higgins approved Kessinger to be taken to the

       hospital, but only after Kessinger spoke with investigators. Tr. 8/17/20 at 123–24

       (Almarode).

   9. That same morning, while still held in the 500-cell block, Clark submitted a written note

       that he was the person responsible for Kessinger’s injuries. Tr. 8/18/20 at 204–05 (Clark).

       Clark was subsequently removed from the cell block and interviewed as part of the

       investigation. Higgins and Almarode were present throughout Clark’s interview with

       investigators. Tr. 8/17/20 at 134–35 (Almarode).




       2
          Almarode testified that Higgins called him on the morning of February 28, 2017 about
the incident. Higgins, presumably speaking about Clark and Kessinger, said that “they” had been
poisoned. However, McFaddin told Schley by phone that “an inmate” may have been poisoned. It
is unclear whether RRJ staff and the Sheriff’s Office investigators believed both Clark and
Kessinger had been poisoned, or just one of them. The Court does not need to make a finding of
fact on this issue because of the other substantial physical injuries to Clark and Kessinger.


                                               10
10. Clark told the investigators that he wrote the note taking the blame for Kessinger’s abuse

   to protect Kessinger. It became clear that Clark’s injuries were as bad as, or worse than,

   Kessinger’s. Clark exhibited widespread and readily apparent physical injuries—the dark

   bruising nearly matched Clark’s dark blue jumpsuit. Gov’t. Exs. 17–21. His facial injuries

   included two black eyes, multiple other bruises on the face, and a busted lip. Clark’s arms

   and torso had extensive bruises, both old yellowing bruises and newer bright purple

   bruises. Id. In the photos, the older and newer bruises overlap and become almost

   indistinguishable. Clark’s upper arms and the backs of his legs appear to be one gigantic

   bruise. Clark’s right hand was also swollen with deep scratches. His yellow bruises lead

   the Court to find that the abuse lasted at least a few days, if not more. Adam Booth testified

   to the severity of Clark’s hand injury—saying that Clark’s fingertips were ice cold and that

   Clark’s fingers had started to lose color. The investigation also revealed that the

   perpetrators forced Clark to consume unknown liquids. Tr. 8/18/20 at 190–96, 199 (Clark).

   Abusers forced Clark to drink out of the toilet and an unknown liquid like “ice-cold water”

   with a “weird taste to it.” Id. at 195.

           During and after Clark’s interview on February 28, he asked to go to the hospital

   for treatment. Higgins refused the requests. Instead, Higgins replied that Clark could see

   the nurse. At that point, Almarode protested to Higgins that Clark should receive hospital

   care—but Higgins still refused. Tr. 8/17/20 at 90 (Schley), 135 (Almarode); Tr. 8/18/20 at

   113 (Ehrhard). After investigators finished questioning Clark, Higgins ordered Almarode

   to take Clark back to his cell block. Instead, without Higgins’ permission, Almarode placed

   Clark in a new cell block, 606, so Clark would no longer be housed with his abusers. RRJ

   staff moved Kessinger to block 606 as well. Tr. 8/17/20 at 136–37 (Almarode). Later that

   day, one of the investigators, McFaddin, challenged Almarode about why nothing had been


                                             11
   done to protect those inmates since the intercepted phone call on February 22, 2017.

   Almarode responded that Higgins had said he would take care of it. Tr. 8/17/20 at 239–40

   (McFaddin).

11. On March 1, 2017, the day after the incident with Kessinger, RRJ’s contract jail physician,

   Dr. Moran, saw eleven patients, but Clark was not one of them. See Gov’t. Exs. 29, 62; Tr.

   8/18/20 at 46–49 (Whitten); Tr. 8/17/20 at 269 (Brammer). Dr. Moran provided onsite care

   on a mostly weekly, but irregular, basis. By that time, the fact that Clark had not seen the

   doctor caused concern among jail employees, including Ms. Ashley Knox, the jail records

   clerk. On March 1, 2017, Knox confronted Higgins in the staff breakroom about the denial

   of care to Clark. She told Higgins that no matter Clark’s underlying crimes, he deserved

   medical treatment. Higgins responded with words to the effect of “that’s why I am the big

   boss,” or “that’s why I get paid the big bucks.” Tr. 8/17/20 at 250 (Knox). Almarode, who

   was in the room during this exchange, also commented that Knox was correct and that

   regardless of Clark’s charges, Higgins should have permitted Clark to go to the hospital.

   Tr. 8/17/20 at 141 (Almarode).

12. On March 2, 2017, Clark complained to Head Nurse Gary Hassler about the pain in his

   hand, which was swollen and red. Tr. 8/18/20 at 200, 205–06 (Clark); Tr. 8/17/20 at 258–

   59 (Brammer). Clark filed an inmate request form on March 3. See Gov’t. Ex. 40. Nurse

   Brammer responded to the request and observed Clark’s hand. Believing Clark’s hand was

   either broken, infected, or both, Brammer called Dr. Moran for instructions. Following the

   phone call, Brammer approached Whitten and Almarode for permission to let Clark go to

   the local hospital’s emergency department. Whitten had supervisory authority over the

   medical section. Both Whitten and Almarode approved the request. See Tr. 8/17/20 at 144

   (Almarode), 261 (Brammer); Tr. 8/18/20 at 34 (Whitten).


                                            12
13. On March 3, 2017—approximately three days after Higgins first observed Clark’s physical

   injuries—Clark finally saw a doctor, Dr. Goode, at Stonewall Jackson Hospital. Tr.

   8/18/20 at 123–24 (Goode); see Gov’t. Ex. 41. Dr. Goode, a qualified expert in emergency

   medicine, found that Clark’s condition at the time presented serious medical needs that

   should have been evaluated promptly by a physician. Dr. Goode concluded, and this Court

   finds, that no layperson would have been able to properly evaluate Clark, given the extent

   of Clark’s external signs of serious injury. Tr. 8/18/20 at 133, 146 (Goode). Dr. Goode

   evaluated Clark for head trauma, organ failure, internal bleeding, broken bones, and other

   serious, and potentially fatal, injuries. After ordering and assessing lab work and x-rays for

   Clark, Dr. Goode ruled out any infection and fractures. He diagnosed Clark with tissue

   edema and prescribed Clark Tylenol and Ibuprofen. Id. at 132–35. Aside from a Band-Aid

   placed on Clark’s hand by Nurse Hassler, Dr. Goode’s medical treatment was the first time

   Clark received medical care since the incident on February 28.

                    E. Brandon Easterling’s Denial of Care (Count IV)

14. On December 4, 2016, Brandon Easterling was involved in a drunk driving automobile

   crash, which resulted in the death of his daughter and serious injuries to Easterling. After

   his accident, Easterling received treatment at Martha Jefferson Hospital, in Charlottesville,

   Virginia, for his most serious injuries. See Gov’t Ex. 51 at 22–47. The hospital discharged

   Easterling after a few days. On December 13, 2016, Dr. Russell Buss provided emergency

   medical care to Easterling. He diagnosed Easterling with a broken neck and festering

   wounds in his scalp due to the presence of glass fragments that remained after the crash.

   Tr. 8/20/20 at 60–61 (Buss). Dr. Buss consulted with a neurosurgeon about Easterling’s

   broken neck and a plastic surgeon about the glass fragments in Easterling’s scalp. In his

   notes from Easterling’s visit, Dr. Buss wrote, “[p]atient presents with acute illness with


                                            13
systemic symptoms. In my opinion, this is a condition that a prudent layperson (who

possesses an average knowledge of health and medicine) may expect to result in serious

jeopardy, or cause serious impairment of bodily function, or serious dysfunction of bodily

organs.” Gov’t. Ex. 51 at 24. Dr. Buss found the severity of Easterling’s injury to be readily

apparent. Following the consultation with Dr. Buss, Easterling scheduled several follow-

up appointments, including a December 16, 2016, appointment with a plastic surgeon; a

December 19, 2016, CT scan; and a December 20, 2016, appointment with a neurosurgeon.

Easterling’s medical file included written notice of these appointments. Gov’t. Ex. 28 at

70, 85–88.

       Easterling was arrested on December 15, 2016, for DUI manslaughter and related

felony charges stemming from the December 4 car crash. He entered RRJ in a pretrial

detention status. Upon arrival, RRJ cancelled Easterling’s three previously scheduled

medical appointments, at Higgins’ discretion. Tr. 8/18/20 at 63 (Whitten). Easterling’s RRJ

medical file noted the cancellations. When Dr. Moran visited the jail on December 21,

2016 for his scheduled shift, he noted that Easterling’s follow-up appointments had been

cancelled, and needed to be rescheduled as soon as possible. Sometimes, Higgins cancelled

medical appointments as a security measure. Cancelling scheduled appointments

prevented inmates from knowing when they were being transported. In other instances,

Higgins cancelled appointments if an inmate was in a position to make bond. If the court

granted bond, the inmate could get treatment at his own expense. Id. at 63.

       Higgins told Easterling that he supported Easterling receiving bond, which would

permit him to get medical treatment. However, Easterling’s motion for bond was denied

on January 9, 2017, and he remained in custody at RRJ under the supervision of Higgins.

The nurses at RRJ saw Easterling on a regular basis. On January 27, 2017, after more than


                                         14
       a full month at RRJ, Easterling received medical treatment from a neurosurgeon for his

       broken neck at a hospital in Charlottesville. Gov’t Ex. 28 at 71. Easterling’s medical file

       shows that his follow-up appointment with a plastic surgeon was cancelled yet again. Id.

       Easterling spent nearly a year at RRJ. Tr. 8/18/20 at 97 (Easterling). There is no evidence

       that his condition was made significantly worse due to the delay in treatment.

              F. Higgins’ Relationship with Westwood Pharmacy (Counts VII–XIX)

   15. Westwood Pharmacy is located in Richmond, Virginia. Sixty-five to seventy percent of

       Westwood’s business is with correctional institutions—serving between twenty-five and

       thirty jails throughout Virginia. Tr. 8/20/20 at 19 (Stephen Dowdy). Beginning around

       March 2010, Higgins entered into an agreement with Westwood to provide pharmacy

       services to the inmate population of RRJ. There was no formal contract governing the

       relationship between Westwood and RRJ. Tr. 8/17/20 at 190 (Almarode); Tr. 8/19/20 at

       124–25 (Bane). RRJ paid Westwood, on average, $4,000–$6,000 per month. RRJ was one

       of Westwood’s smallest accounts. Westwood Vice President of Corrections Hunter

       Hoggatt 3 was the pharmacy’s “liaison” with RRJ. Hoggatt was a longtime employee of

       Westwood and had familiarity with their business practices and operations. Higgins and

       Hoggatt knew each other personally. They played in golf tournaments together and, on

       occasion, Higgins took Hoggatt out to dinner. Tr. 8/18/20 at 86 (Whitten).

   16. Beginning around December 2010, Higgins started filling personal prescriptions for

       Viagra at Westwood. See Gov’t Ex. 55 at 14–28; see Tr. 8/20/20 at 38–43 (Shannon

       Dowdy). There is no evidence that Westwood sent Higgins’ prescriptions to RRJ. Nor is


       3
         The trial transcripts reference “Hunter Hogan.” The Government avers that his name
should read “Hunter Hoggatt.” Hoggatt was not called as a witness, and the Government gave no
reason why he was not called.


                                               15
   there evidence that Westwood charged RRJ for the prescriptions. In any event, Viagra has

   no legitimate use in correctional medicine.

17. Shannon Dowdy, the pharmacist in charge of retail operations at Westwood, testified that

   Hoggatt was largely responsible for ensuring that Westwood filled and mailed Higgins’

   personal Viagra prescriptions to Higgins’ address in Lexington, Virginia. 8/20/20 at 33–

   36 (Shannon Dowdy). Dowdy said that Hoggatt personally mailed the prescriptions to

   Higgins. Hoggatt only provided this type of service to his family—not to other customers

   or representatives of correctional facilities. Id. at 36–37.

18. At the time, it was Westwood’s practice not to mail or ship prescriptions until after a

   customer paid. Typically, when people picked up a prescription at the pharmacy they paid

   on the spot with cash, an HSA flex card, credit card, or personal check. Id. at 27.

19. However, enforcement of such practice at Westwood was a matter of discretion. Until

   several years ago, Westwood also maintained “house accounts.” These accounts

   functioned as a running tab for repeat customers. House accounts were not tied to a

   payment method—making it difficult to determine if a customer paid for their prescription.

   There was no accounting system that simultaneously tracked mailed or shipped

   prescriptions and payment. The prescription software was not point-of-sale and only

   recorded which pharmacist filled prescriptions, where the prescription was shipped, who

   it was shipped to, and the assigned UPS tracking number to determine if the customer

   received the drugs. Thus, for a house account, there was no way for Westwood to determine

   if it received payment without calling the credit card company or looking at

   receipts/deposits that may have come in. Moreover, to successfully retrieve information on

   past payment with the credit card company, Westwood needed to have the customer’s

   credit card number on file. Because house accounts posed obvious difficulties when it came


                                             16
   to verifying collection and payment, the pharmacy stopped using them “several years ago.”

   Id. at 28–31, 45–48, 50 (Shannon Dowdy). Whether Higgins was a traditional customer,

   or a house account customer, is unclear. But the testimony reflects that there was no record

   of any kind as to whether Higgins paid by credit card, or failed to pay, for any of the

   prescriptions he received. Id. at 48.

20. Between December 2010 and January 2017, Westwood filled Viagra prescriptions for

   Higgins totaling more than $7,000. Gov’t Ex. 55 at 14–28; see Tr. 8/20/20 at 38–43

   (Shannon Dowdy). On the following dates, Westwood mailed or shipped prescriptions to

   Higgins in Lexington, Virginia:

                          Date of Mailing                Cost of Prescription

                           1. 07/30/2014                  $237.14
                           2. 10/10/2014                  $222.00
                           3. 01/26/2015                  $222.00
                           4. 04/02/2015                  $222.00
                           5. 07/07/2015                  $376.47
                           6. 10/29/2015                  $376.47
                           7. 02/05/2016                  $413.53
                           8. 05/03/2016                  $413.53
                           9. 06/29/2016                  $466.49
                           10. 09/23/2016                 $466.49
                           11. 11/13/2016                 $466.49
                           12. 01/31/2017                 $1100.00

21. Dowdy examined Westwood records to try and locate any filings indicating that Higgins

   paid for the prescriptions. In order to determine if he paid by credit card, she needed his

   credit card number. She attempted to review credit card receipts, but she did not know

   Higgins’ credit card number she abandoned the search. See Tr. 8/20/20 at 47–48 She also

   investigated Higgins’ patient file, searching for credit card charges and for checks from

   Higgins. Dowdy’s search was unsuccessful. It is not clear whether Higgins paid by credit

   card for his prescriptions. Id. at 45–48, 50 (Shannon Dowdy). Following Higgins’


                                            17
   resignation and replacement as superintendent at RRJ, he stopped filling his personal

   Viagra prescriptions at Westwood. He still had refill prescriptions on file that he could

   have had filled. Id. at 44.

22. Between December 2010 and March 2017, Lieutenant Jessica Whitten and Chief of

   Security Derek Almarode each proposed to Higgins that RRJ could change pharmacy

   services providers and receive the same or better services for less money. When Whitten

   provided records from another regional jail to demonstrate potential savings, she witnessed

   Higgins ball up the paperwork and throw it in the trash. Higgins declined requests to

   examine other options for pharmacy services, saying things like, “you take care of your

   people,” and “you never know when you’re going to need a favor,” and “it’s good to have

   people in those kinds of places.” Tr. 8/17/20 at 193 (Almarode); Tr. 8/18/20 at 62

   (Whitten).

23. After Higgins resigned and Almarode was named superintendent, Almarode analyzed

   available options for pharmacy services for RRJ. He found significant savings and better

   efficiency for RRJ by ending the relationship with Westwood and securing pharmacy

   services from other sources. Moreover, Almarode revisited inmates in need of services,

   purchased cheaper prescriptions, and hired an interim physician until the jail could get

   contractual medical services. Tr. 8/17/20 at 193–95, 230–31 (Almarode).

             G. Preferential Treatment of Nicholas Hansel (Counts XX–XXIII)

                                      a. Hansel’s Privileges

24. On about January 15, 2015, in the Circuit Court of Rockbridge County, Nicholas Hansel

   (“Hansel”) was found guilty of one count of aggravated involuntary manslaughter, two

   counts of driving under the influence—victim permanently injured, and one count of

   driving under the influence. Gov’t. Ex. 4 at 22, 62–63. That day, Hansel was sentenced to


                                           18
   a three-year term of imprisonment. He was immediately taken into custody and

   incarcerated at RRJ. Id. at 22, 56–57, 61. Higgins told Major Candy Bane that when

   Hansel arrived at RRJ, he was not to be assigned to the general population. Tr. 8/19/20 at

   119–20 (Bane); Tr. 8/18/20 at 52 (Whitten). Instead, Higgins instructed Bane to assign

   Hansel to the trustee block of RRJ. A note was left in the control room to this effect. Tr.

   8/19/20 at 120 (Bane). Hansel was assigned to general population on his first day at RRJ

   but was reassigned to the trustee block of the jail the next day. Gov’t. Ex. 4 at 116.

          Hansel’s inmate file included a note stating, “PER SUPERINTENDENT

   HIGGINS DO NOT RELEASE NICHOLAS HANSEL UNLESS APPROVED BY HIM.”

   Id. at 46. Jail staff knew this note referred to releasing Hansel to the custody of VDOC, as

   would be normal policy due to the length of Hansel’s sentence. Tr. 8/19/20 at 120–21

   (Bane). RRJ had a common practice of “trading” inmates with VDOC when VDOC called

   about a trustee that RRJ wished to keep. Higgins had previously requested that certain

   inmates not be transferred to VDOC if they had a special trade skill. Tr. 8/17/20 at 177

   (Almarode). For instance, if an inmate was a carpenter, a cook, or had an electrical license,

   RRJ could effectively claim the benefit of their skill—and have them remain at the jail. Id.

   at 78. The practice also encouraged skilled workers to teach other inmates their craft.

   Almarode testified that Hansel did not have any specific skill or trade advantage. Id. at

   181. In fact, RRJ’s maintenance director trained Hansel to mow the grass and wash cars.

   Id. Nonetheless, a note in Hansel’s VDOC file states: “6/5/15 per lynn [sic] jail wants to

   keep.” Gov’t. Ex. 60 at 6. Lynne Mutterspaugh was an employee of RRJ.

25. While incarcerated at RRJ, Hansel received preferential treatment and significant

   privileges that RRJ policies and practices otherwise prohibited or made unavailable to

   other inmates. See Tr. 8/17/20 at 168 (Almarode), 252 (Knox); Tr. 8/18/20 at 52, 54, 56–


                                            19
   58, 78, 81, 87–88 (Whitten), 168–69 (Newcomb); Tr. 8/19/20 at 30–31, 37–39 (Hostetter),

   64–69 (Vassar), 96–97 (Mays), 121–23 (Bane). Such privileges included, but were not

   limited to:

           a.      Hansel had unsupervised in-person “contact visits” with family members in

                   violation of jail policy that only allowed non-contact visits. Hansel had

                   these contact visits with his family in Higgins’ office.

           b.      Higgins called jail staff after hours to unlock his office for Hansel’s use.

           c.      Hansel had almost complete freedom to move about RRJ and to use its

                   facilities, including the kitchen and food supplies, at any time he desired.

           d.      Higgins brought frozen yogurt or ice cream from outside businesses to

                   Hansel on more than one occasion.

           e.      Higgins allowed Hansel to maintain, for his personal use, a small office

                   space in the maintenance shed.

           f.      Hansel used the jail’s telephone and computer devices for his personal use.

           g.      Hansel had unsupervised visits with family and friends at the Hostetter’s

                   farm. The Hostetters own the Hostetter Excavation company and

                   supervised Hansel during his work release.

26. In June 2016, RRJ reverted to a “basic cable package” for its cable television service. After

   Hansel complained that the television at RRJ did not have sports channels, Higgins ordered

   a jail employee, Melinda Newcomb, to return to the prior cable service. Higgins told

   Newcomb that Hansel wanted more sports channels. The next month, at Higgins’ direction,

   Newcomb increased RRJ’s cable service. Inmates’ commissary account profits paid for the

   cable bill at RRJ. Tr. 8/18/20 at 154–57 (Newcomb); Gov’t. Exs. 52, 53.

                                b. Donations to the Scholarship Fund


                                             20
27. In the Spring of 2016, Higgins and his sister-in-law, Sherry Simpkins, a former RRJ

   employee, created the Tyler Swisher Memorial Scholarship Fund (“Scholarship Fund”) in

   memory of Simpkins’ son and Higgins’ nephew, Tyler Swisher, who was killed in a

   lawnmower accident in July 2015. Higgins and Simpkins solicited donations for the

   Scholarship Fund and shared flyers soliciting donations for a golf tournament and raffle to

   raise funds for the scholarship. These flyers included Higgins’ name and contact

   information. Tr. 8/18/20 at 217–18, 224–25 (Simpkins); Gov’t. Ex. 42.

28. On May 2, 2016, Higgins emailed a Scholarship Fund flyer to Hansel’s stepmother—at

   her request. Gov’t Ex. 58. One week later, on May 9, 2016, Hansel’s father and stepmother,

   Stephen and Dana Hansel, mailed two checks in the amount of $1,000.00 each, payable to

   the Scholarship Fund, to Higgins’ residence in Lexington, Virginia. The checks were

   written from the accounts of Eclectic Investment Management LLC & M&I Institutional

   Development LLC—companies owned by Stephen and Dana Hansel. See Tr. 8/18/20 at

   221–24 (Simpkins); Gov’t. Exs. 44 at 2; 49 at 8–9.

29. The same day (May 9, 2016), Elizabeth and Chip Goodyear also mailed a check in the

   amount of $500.00, payable to the Scholarship Fund, to Higgins’ residence in Lexington,

   Virginia. Tr. 8/18/20 at 232–34, 236–38 (Simpkins); Gov’t. Ex. 43 at 2–5. The Goodyears

   have no relationship with Simpkins. Their only connection to Higgins is through their

   friendship with the Hansels. The Goodyears included a card with their check that stated:

              Mr. Higgins,
              We are close friends of Nick Hansel and his family and we are so truly sorry
              to learn of the tragic loss of your nephew Tyler. Nothing will ever bring Tyler
              back but how wonderful to channel your loss into such a positive way to make
              a real impact on other lives – wishing you success on your golf tournament
              and scholarship!
              Please give your sister our best.
              Sincerely,
              Elizabeth & Chip Goodyear


                                           21
30. And the following day (May 10, 2016), Hansel’s mother, Sarah Klein (a/k/a Sarah Hansel)

   mailed a check in the amount of $500.00, payable to the Scholarship Fund, to Higgins at

   his residence in Lexington, Virginia. Gov’t. Exs. 49 at 10; 45 at 4–5. A card included with

   the check stated:

                 Dear John,
                 I wanted to thank you again for all your kindness to us during my trip to
                 Virginia in March. It was so good to see Nick [and] be able to actually give
                 him a hug and spend some time face to face with him.
                 I’m so proud of the work he is doing in the schools. I was able to see a video
                 clip from one of the local tv stations and I was thrilled to see how intently the
                 kids in the audience were listening to the message Katie [and] Nick were
                 sharing. I think it really helps that the two of them look so young [and] not too
                 far from high school themselves. I pray that their message saves [and]
                 changes lives. I know it isn’t easy for Nick to do these presentations, but it is
                 worth the pain to make a real difference!
                 Please accept the enclosed donation to the golf tournament for the scholarship
                 in your nephew’s honor. What a great thing to do. I pray it is a great success!
                 See ya soon!
                 Sarah
                 P.S. I hope to be back up in June. Missing my boy! ੗

31. On May 16, 2016, a bank account was established at SunTrust Bank in the name of the

   Scholarship Fund. This bank account designated Higgins as an authorized signatory on the

   account. Gov’t. Ex. 49 at 2–10.

32. On May 25, 2016, at the request of Dana Hansel, Christopher Lykes, a resident of Tampa,

   Florida, and friend of the Hansel family, mailed a check in the amount of $500.00 and

   payable to the Scholarship Fund to Higgins at his residence in Lexington, Virginia. The

   check was drawn from the account of the Christopher Lykes Revocable Trust. Lykes did

   not know that Higgins was RRJ’s jail administrator. Lykes also denied that he donated to

   the Scholarship Fund with the intent to provide benefits to Hansel. Lykes had no

   connection to Higgins or Simpkins. Tr. 8/19/20 at 9–12, 15–18 (Lykes); Gov’t. Exs. 46 at

   2; 49 at 7.


                                              22
33. All the aforementioned checks were deposited into the SunTrust Bank account in which

   Higgins was an authorized signatory. There is nothing in the record about whether

   Simpkins or Higgins deposited the checks. Simpkins did not have a relationship with

   Hansel or with any member of his family and did not solicit donations from any member

   of Hansel’s family. Except for Nick Hansel’s family, no other families of inmates at the

   RRJ contributed to the Scholarship Fund in 2016.

            In May 2016, Olivia Manning provided a hat signed by NFL quarterback Peyton

   Manning to Higgins as an auction item for the Scholarship Fund. Manning provided the

   hat at the request of the Hansel family. Tr. 8/18/20 at 80 (Whitten). A review of Scholarship

   Fund records demonstrates that the Hansel family and friend’s donations were the largest

   cash donations made to the Fund in 2016.

34. On March 31, 2017 Klein sent a package addressed to Simpkins, which included a $375

   check for the Scholarship Fund, a letter from Klein to Simpkins, and a separate sealed

   envelope from Klein addressed to Higgins. Tr. 8/19/20 at 241–43 (Simpkins); Gov’t. Ex.

   48 at 4–5. The letter from Klein stated, in part:

               Please give the enclosed letter to John. I am broken hearted for all that he has
               to go through right now. He is such a kind, generous person. I have been praying
               for him ever since I first heard about the investigation at the jail. . . I didn’t want
               to send this to his address directly because I don’t want there to be any
               indication of impropriety – which of course doesn’t exist – but I just don’t know
               who might be watching his mail, etc. (My family sometimes says I’m a bit
               paranoid about the government watching us.)

            The return address on the package was listed as “Klein Construction” (her

   husband’s business), as opposed to the home address of Sara Klein. After Higgins was no

   longer employed at RRJ, he took very little action to assist the Scholarship Fund in raising

   money.

                                       c. Hansel’s Work Release


                                              23
35. Higgins wrote more than thirty letters to VDOC on behalf of inmates seeking work release

   during the period from 2014 through 2017. On September 20, 2016, Higgins wrote a two-

   page letter to VDOC requesting Hansel be allowed to participate in work release, and

   included a newspaper article regarding Hansel’s conviction. Comparatively, letters written

   by Higgins on behalf of other inmates during this same time period were seldom more than

   a two to three sentences in length. See Tr. 8/19/20 at 112–13 (Witt); Def. Exs. 19–64.

           On October 7, 2016, VDOC granted Higgins’ request to allow Hansel to participate

   in work release. Higgins secured a work release position for Hansel at Hostetter

   Excavating, working in the back office. The other inmates who worked for Hostetter

   Excavating did so in a construction-labor capacity. On October 11, 2016, Hansel began

   work release employment at Hostetter Excavating. Hostetter Excavating paid Hansel $10

   an hour and $15 an hour overtime. Hostetter Excavating was required to pay Hansel for

   any time that he was out of jail for his work release employment. See Tr. 8/19/20 at 29–

   31, 33, 40 (Hostetter).

36. Higgins made it known to jail staff that he would be responsible for verifying Hansel’s

   compliance with work release requirements. A note placed in Hansel’s inmate file stated,

   “PER SUPT. HIGGINS – HE WILL CHECK THIS INMATE!” Tr. 8/18/20 at 164

   (Newcomb); Gov’t. Ex. 4 at 89, 90, 95, 149. Between October 11, 2016, and March 14,

   2017, there is only one occasion listed in Hansel’s inmate file that Higgins, or any other

   jail employee, verified Hansel’s compliance with his work release requirements. Gov’t.

   Ex. 4 at 95–98. During that time Hansel routinely left the jail under the pretense of work

   release and remained away from the jail even when Hostetter Excavating was closed. Tr.

   8/18/20 at 169–74 (Newcomb).




                                           24
              For instance, Hansel left the jail every Saturday and Sunday between October 11,

       2016, and March 4, 2017, except for January 22, 2017, even though Hostetter Excavating

       was closed for business on the weekends. Heather Hostetter had Hansel babysit her

       children and do chores at their home on weekends—something only one prior inmate had

       done. Hansel left the jail on Thanksgiving Day (November 24, 2016), Christmas Day

       (December 25, 2016), and New Year’s Day (January 1, 2017), even though Hostetter

       Excavating was closed for business on those days. There is no valid reason Hansel would

       have been permitted to leave RRJ on those days if Hostetter Excavating was closed. Hansel

       also attended sporting events in the community with the Hostetters—though this violated

       RRJ work release program policies. See id. at 165–66, 169–74; Tr. 8/19/20 at 33–37

       (Hostetter), 110 (Witt); Gov’t. Ex. 15 at 17–18, 28, 30.

              Between October 11, 2016, and March 4, 2017, Hansel, under the auspices of

       participating in work release, had multiple unsupervised visits with family members at a

       farm owned by the Hostetters. Hansel’s family stayed at the Hostetters’ farm when they

       visited Hansel. There is no direct evidence that Higgins told the Hostetters to give Hansel

       special privileges, nor that he requested for Hansel’s family to stay on their farm. See Tr.

       8/19/20 at 37 (Hostetter).

              With regards to privileges Hansel received, Higgins told Almarode something to

       the effect that the Hansel family was influential and “it was good to have people like that.”

       Tr. 8/17/20 at 172 (Almarode). Higgins also told Bane that the Hansel family donated to

       his political campaign for the Rockbridge County Board of Supervisors. 4 Tr. 8/19/20 at




       4
        The Court has considered the testimony of the inmates who testified that Hansel said that
“his dad sent John Higgins $20,000,” and that Hansel was Higgins’ “honey hole.” See e.g., Tr.


                                                25
       124 (Bane).Stephen and Dana Hansel lived in Florida and had no connection to Rockbridge

       County except that Hansel went to Washington & Lee and was incarcerated at RRJ. Tr.

       8/19/20 at 19 (Lykes). The same is true of Sarah Klein, who lived in New Orleans. Tr.

       8/18/20 at 224 (Simpkins).

   37. Hansel was released from custody on or about July 31, 2017, never serving any portion of

       his sentence in the Virginia Department of Corrections. Tr. 8/17/20 at 179 (Almarode).

                                   III.   CONCLUSIONS OF LAW

                    A. Willful Deprivation of Constitutional Rights (Counts I–IV)

                The superseding indictment charges Higgins with violating 18 U.S.C. § 242, which

       makes it a crime for any person acting under state law to willfully deprive another of his

       or her Constitutional rights. For the Court to find Higgins guilty under Section 242, the

       Government must prove each of the following elements beyond a reasonable doubt: (1)

       Higgins acted under color of law; 5 (2) Higgins deprived a person of a right secured or

       protected by the Constitution or laws of the United States; (3) Higgins acted willfully, and

       (4) the inmates suffered bodily injury as a result of Higgins’ conduct. 6 The Court finds that

       the Government has proven beyond a reasonable doubt these elements as to Counts I and

       III. The Court finds that Higgins is guilty of Counts I and III. The Court also finds that the




8/19/20 at 86 (Kimberlin), 98 (Mays). The Court gives that testimony no weight because the
statements lacked context.
       5
           The Court finds Higgins acted under color of law.
       6
        Eric Wm. Ruschky, Pattern Jury Instructions for Federal Criminal Cases, District of South
Carolina § 18.242 (2019 Online Edition); United States v. Perkins, 470 F.3d 150, 153 n.3 (4th Cir.
2006); United States v. Cobb, 905 F.2d 784, 789 (4th Cir. 1990).


                                                26
       Government has proven elements (1)–(3) as to Count II, and finds Higgins guilty of a

       misdemeanor under § 242. 7

                However, the Court finds that the evidence is insufficient to establish beyond a

       reasonable doubt that Higgins acted with deliberate indifference that resulted in bodily

       injury under Count IV (deprivation of Easterling’s rights between Dec. 15, 2016 and Jan.

       27, 2017). Accordingly, the Court finds Higgins not guilty of Count IV.

                  a. Deprivation of Clark’s Rights (Feb. 28, 2017—Mar. 3, 2017) (Count I)

                Count I charges Higgins with willfully depriving Clark, during the period on or

       about February 28, 2017 through March 3, 2017, of due process of law—including the

       right of a pretrial detainee to be free from jail officials deliberate indifference to serious

       medical needs, resulting in bodily injury. Under this Count, the Government must also

       show that Higgins’ deliberate indifference resulted in bodily injury to Clark. “Bodily

       injury” means a cut, abrasion, bruise, burn, or disfigurement; physical pain; illness;

       impairment of the function of a bodily member, organ, or mental faculty; or any other

       injury to the body, no matter how temporary. 8

                The evidence shows Higgins deprived Clark of this right. Around February 28,

       2017, during Clark’s time at RRJ, abusers significantly beat and bruised him. The

       perpetrators inflicted severe physical harm and pain on Clark. He had readily apparent,

       widespread injuries. Abusers forced Clark to consume unknown foods and liquids.




       7
         A violation of § 242 may be charged as a misdemeanor or a felony. See 18 U.S.C.A.
§ 242 (West 2000). If “bodily injury” results from the acts committed in violation of § 242, then
the defendant is guilty of a felony. Perkins, 470 F.3d at 151.
       8
           Ruschky, supra note 6 at § 18.242; Perkins, 470 F.3d at 153 n.3.


                                                 27
       Although aware of the abuse Clark suffered, Higgins refused to allow Clark to be

hospitalized. That stands in contrast to fellow inmate Kessinger, whom Higgins allowed to

be hospitalized that same day for similar injuries. Higgins did nothing to ensure that Clark

received any medical treatment for his injuries. His lack of action was so evident, that

multiple jail employees and subordinates—including a records clerk—stated to Higgins

that they believed Clark should receive medical assistance. Nonetheless, Higgins refused

to authorize Clark to receive medical care. As a result of Higgins’ actions, Clark waited

three days for any care. Clark complained about the pain in his hand on March 2. He also

submitted an intake request form because of the discomfort on March 3. This ongoing pain

is enough to satisfy the element that Higgins’ deliberate indifference resulted in bodily

injury. Higgins prevented Clark from getting prompt medical care for his severe bruising

and swelling. When Clark was eventually sent to the hospital for medical treatment three

days later, it was done without Higgins’ prior knowledge or permission.

       The Court finds beyond a reasonable doubt that Higgins willfully deprived Clark

of his Constitutional rights by acting with deliberate indifference toward Clark’s serious

medical needs, resulting in bodily harm during the period of February 28, 2017 through

March 3, 2017. Thus, the Court finds Higgins guilty under Count I.

        b. Deprivation of Clark’s Rights (Oct. 28, 2016—Dec. 22, 2016) (Count II)

       Count II charges Higgins with willfully depriving Clark, during the period on or

about October 28, 2016 through December 22, 2016, of due process of law, including the

right of a pretrial detainee to be protected from the harm of foreseeable injury and violence,

resulting in bodily injury. The Court finds Higgins guilty of the lesser included

misdemeanor offense under § 242. See 18 U.S.C.A. § 242 (West 2000); Perkins, 470 F.3d

at 151; see also United States v. Koegel, 777 F. Supp. 2d 1014, 1019 (E.D. Va. 2011)


                                         28
(finding that the Court could still consider the less included offense in a criminal bench

trial).

           The evidence shows that Higgins willfully deprived Clark of protection from the

harm of foreseeable injury and violence. After Bruce Smith made Higgins aware of the

abuse against Clark, Higgins asked Whitten to investigate the allegations. Whitten

recommended that Higgins immediately transfer the perpetrators out of RRJ. On two

occasions Higgins rejected her recommendation. But the evidence did not clearly establish

that Clark suffered any bodily injury as a result of Higgins’ conduct between October 28,

2016 and December 22, 2016. This is true, even though bodily injury can be “fleeting.”

Perkins, 470 F.3d at 161.

           Therefore, the Court finds the Government proved beyond a reasonable doubt that

Higgins willfully deprived Clark of his right to be free from foreseeable injury. The

Government failed to prove beyond a reasonable doubt that Higgins’ actions resulted in

bodily injury between October 28, 2016 and December 22, 2016. Thus, Higgins is guilty

of the lesser-included misdemeanor offense under Count II.

          c. Deprivation of Kessinger & Clark’s Rights (Feb. 23 and 28, 2017) (Count III)

           Count III charges Higgins with willfully depriving Clark and Kessinger, during the

period on or about February 23, 2017 through February 28, 2017, of due process of law,

which includes the right of a pretrial detainee to be protected from the harm of foreseeable

injury and violence, resulting in bodily injury. Additionally, the Government can meet its

burden if it shows that the elements of the charge are met as to either Kessinger or Clark.

United States v. McCullough, 631 F.3d 783, 793 (5th Cir. 2011) (“The Government made

no mention of any second victim during trial, purposefully limiting its case to the




                                           29
conspiracy to kill Evans. While this discrepancy is surely a ‘variance,’ it is just as surely

not ‘material.’”); see United States v. Miller, 471 U.S. 130, 136–37 (1985).

        Insofar as it relates to Kessinger, the Government has not met its burden of showing

that Higgins willfully deprived Kessinger of his Constitutional right, resulting in bodily

injury. To be sure, abusers brutally beat and abused Kessinger during the relevant time

frame. However, the severity or existence of these injuries were not reported or made

known to jail staff until after the incident occurred on February 28, 2017. There was no

evidence that Higgins acted with the specific intent to deprive Kessinger of his rights. In

fact, there was no evidence showing that Higgins knew Kessinger suffered any abuse prior

to February 28, 2017. Higgins also permitted Kessinger to go to the hospital after being

interviewed. The delay of a few hours in getting Kessinger medical care on these facts did

not establish any additional injury to Kessinger.

        Regarding Clark, the Government has proven Higgins is guilty beyond a reasonable

doubt. Almarode notified Higgins on February 22, 2017 about the intercepted phone call,

in which an inmate described prisoners physically assaulting Clark. The call included a

claim that the abusers knocked out some, or all, of Clark’s teeth. This was in addition to

the earlier warnings Higgins received from the Smiths and Lieutenant Whitten in October

2016.

        Between February 23, 2017 and February 28, 2017, Higgins failed to stop other

inmates from abusing Clark, even though Higgins was on notice that Clark may suffer

further bodily harm. In fact, Higgins did not take any action to prevent the abuse. As a

result, Clark suffered extensive physical injuries at the hands of other inmates. His facial

injuries included two black eyes, multiple other bruises on the face, and a busted lip.

Clark’s arms and torso had significant bruising—both old yellowing bruises and newer


                                         30
bright purple bruises. The abusers also injured Clark’s hand—leaving it swollen and red.

Another inmate, Adam Booth testified that Clark’s fingertips were ice cold and his fingers

had started to lose color.

       The Court finds, beyond a reasonable doubt, that Higgins willfully deprived Clark

of his right to be free from foreseeable bodily harm. Clark suffered from severe bruising

all over his body, a swollen red hand, and a busted lip due to Higgins’ inaction.

Accordingly, the Court finds Higgins guilty under Count III as that count relates to Clark.

     d. Deprivation of Easterling’s Rights (Dec. 15, 2016 and Jan. 27, 2017 (Count IV)

       Count IV charges Higgins with willfully depriving Easterling, during the period on

or about December 15, 2016 through January 27, 2017, of due process of law, which

includes the right of a pretrial detainee to be free from a jail official’s deliberate

indifference to serious medical needs. The final element for this offense is that Higgins’

willful actions resulted in bodily injury to Easterling.

       Although Easterling suffered substantial trauma from his accident in December of

2016, the evidence also shows while at RRJ, the jail’s nursing staff attended to Easterling.

RRJ nurses saw Easterling on a regular basis until he received medical treatment from a

neurosurgeon at a hospital in Charlottesville on January 27, 2017. In addition, the

Government did not provide evidence as to whether Easterling’s plastic surgery

appointment was ever rescheduled.

       The Court does not find beyond a reasonable doubt that Higgins acted with

deliberate indifference towards Easterling’s serious medical needs. Nor does the evidence

show additional trauma or injury caused by canceling Easterling’s appointments.

Accordingly, the Court finds Higgins not guilty under Count IV.

        B. Honest Services Fraud—Westwood Pharmacy (Counts VII – XIX)


                                          31
       Count VII charges Higgins with 18 U.S.C. § 1349—conspiracy to commit honest

services fraud. Counts VIII–XIX charge Higgins as a principal and as an aider and abettor

of honest services fraud under 18 U.S.C. §§ 2, 1341, and 1346. Under the Section 1349

conspiracy charge, the Government must prove beyond a reasonable doubt that Higgins

conspired to commit fraud under Sections 1341 and 1346. As to Counts VIII–XIX, the

Government must prove beyond a reasonable doubt that Higgins knowingly and willfully

entered into a scheme or artifice to defraud by means of using material false representations

or promises, that Higgins used the mail in furtherance of that scheme, and that Higgins

intended to defraud Rockbridge County of honest services.

       A quid pro quo may be shown through a “stream of benefits.” To find a stream of

benefits, the factfinder must: (1) conclude that the payor provided a benefit to a public

official intending that he will thereby take favorable official acts that he would not

otherwise take; and (2) conclude that the official accepted those benefits intending, in

exchange for the benefits, to take official acts to benefit the payor. See United States v.

Bryant, 655 F.3d 232, 240–41 (3rd. Cir. 2011).

       The evidence is insufficient to prove beyond a reasonable doubt that Higgins did

not pay for any Viagra that he received from Westwood Pharmacy. The evidence did not

exclude the reasonable hypothesis that he paid by credit card. Because his credit card

number was unknown, that avenue of inquiry was abandoned. Therefore, the Court finds

Higgins not guilty of Counts VII–XIX.

          C. Honest Services Fraud—Nicholas Hansel (Counts XX–XXIII)

       Counts XX–XXIII charge Higgins with violating 18 U.S.C. §§ 2, 1341, 1346, and

1349. Specifically, Count XX charges Higgins with 18 U.S.C. § 1349—conspiracy to

commit honest services fraud.


                                         32
       The remaining counts, Counts XXI–XXIII, charge Higgins as a principal and as an

aider and abettor of honest services fraud under 18 U.S.C. §§ 2, 1341, and 1346. The

Government must prove beyond a reasonable doubt that Higgins knowingly and willfully

entered into a scheme or artifice to defraud by means of using material false representations

or promises, that Higgins used the mail in furtherance of that scheme, and that Higgins

intended to defraud Rockbridge County of honest services. Count XXI specifically relates

to the two $1,000 checks that Dana and Stephen Hansel mailed to Higgins on May 9, 2016.

Count XXII concerns the $500 check mailed to Higgins on May 10, 2016 by Klein. The

final count, Count XXIII relates to the $500 check Lykes mailed Higgins on May 25, 2016.

       “The ‘intangible right of honest services’ refers to the public’s right to a

government official's ‘honest, faithful, and disinterested services.’ When a government

official accepts a bribe, he undermines this public right because, although the official is

‘outwardly purporting to be exercising independent judgment in passing on official

matters,’ in fact, the official has been paid for his decisions and, perhaps, has not even

considered the merits of the matter.” United States v. Harvey, 532 F.3d 326, 333 (4th Cir.

2008). “The scheme need not be fraudulent upon its face or misrepresent any material fact.

All that is necessary is that it be a scheme reasonably calculated to deceive persons of

ordinary prudence and comprehension. The intent of the crime is shown by the scheme

itself. . . .” United States v. Bruce, 488 F.2d 1224, 1229 (5th Cir. 1973).

       A “quid pro quo can be implicit, that is, a conviction can occur if the Government

shows that [the official] accepted payments or other consideration with the implied

understanding that he would perform or not perform an act in his official capacity ‘under

color of official right.’” United States v. Wright, 665 F.3d 560, 568 (3d Cir. 2012), as

amended (Feb. 7, 2012) (citing United States v. Antico, 275 F.3d 245, 257 (3d Cir.2001)).


                                         33
The bribe or thing of value may be paid to the public official or “any other person.” United

States v. Brewster, 506 F.2d 62, 68 (D.C. Cir. 1974); See McDonnell v. United States, 136

S. Ct. 2355, 2365 (2016) (defining bribery in honest services fraud context as “a public

official or person selected to be a public official, directly or indirectly, corruptly”

demanding, seeking, receiving, accepting, or agreeing “to receive or accept anything of

value” in return for being “influenced in the performance of any official act”).

       The Supreme Court has explained that “[b]ribery requires intent ‘to influence’ and

official act or ‘to be influenced’ in an official act. . . , there must be a quid pro quo—a

specific intent to give or receive something of value in exchange for an official act.” United

States v. Sun-Diamond Growers, 526 U.S. 398, 404–05 (1999) (emphasis in original).

Moreover, “‘[b]ribery can be accomplished through an ongoing course of conduct, so long

as the evidence shows that the ‘favors and gifts flowing to a public official [are] in

exchange for a pattern of official actions favorable to the donor.’’” Woodward v. United

States, 905 F.3d 40, 46 (1st Cir. 2018) (citing United States v. McDonough, 727 F.3d 143,

154 (1st Cir. 2013)). That is to say, “the government does not have to prove an explicit

promise to perform a particular act made at the time of payment. Instead, it is sufficient if

the public official understands that he or she is expected as a result of the payment to

exercise particular kinds of influence—i.e., on behalf of the payor—as specific

opportunities arose.” United States v. Ganim, 510 F.3d 134, 144 (2d Cir. 2007)

(Sotomayor, J.). Courts distinguish the role of a payor and a payee in the honest-services

context. See United States v. Suhl, 885 F.3d 1106, 1112–13 (8th Cir. 2018).

       The Government proved, beyond a reasonable doubt, that Higgins made an

agreement with at least one other person, with the intent to defraud and deprive the citizens

of Rockbridge County and the Commonwealth of Virginia, of the intangible right of honest


                                         34
services. Specifically, the evidence supports a finding that Hansel’s family and friends

provided a benefit to Higgins, intending for Higgins to take favorable official acts by

giving Hansel preferential treatment—acts that Higgins would not have taken otherwise.

The Government also proved that Higgins accepted these benefits intending, in exchange

for the benefits, to take official acts—namely, not enforcing jail policies against Hansel.

       A quid pro quo may be inferred through circumstantial as well as direct evidence.

The evidence shows that Higgins took money for the Scholarship Fund while letting it

influence how he made inmate management decisions within RRJ. The evidence further

shows that Higgins told Bane that Hansel’s family was very influential and that they

donated to his political campaign. Higgins campaigned to be re-elected for the Rockbridge

County Board of Supervisors—a job distinct from his role at RRJ.

       One week after Higgins emailed the scholarship brochure to Dana and Stephen

Hansel, on May 9, 2016, they sent two separate checks, $1,000 each, to Higgins as

donations to the Scholarship Fund. The same day, Elizabeth and Chip Goodyear, who only

knew of Higgins through their friendship with the Hansel family, also mailed a $500 check

to Higgins. The Goodyears mentioned Hansel in the card which they included alongside

their donation. The next day, May 10, 2016, Sarah Klein (Hansel’s mother) mailed a $500

check to Higgins as a donation to the scholarship fund. Klein sent a card mentioning Hansel

with her donation. In other words, just one week after Higgins emailed the brochure to

Hansel’s family, Hansel’s family and friends sent him four checks totaling $3,000. Two

weeks later, on May 25, 2016, Christopher Lykes, who had no direct connection to Higgins

and who did not know that Higgins was the RRJ superintendent, mailed Higgins a check

in the amount of $500.




                                         35
          The Hansel’s family friends donated significant amounts to the Scholarship Fund

despite having no connection to Higgins. Each letter which accompanied a donation

mentioned Hansel by name. No one in the Hansel family has a connection to Rockbridge

County aside from Hansel’s attendance at Washington & Lee and his incarceration at RRJ.

Stephen and Dana Hansel reside in Florida, and Klein lives in New Orleans.

          The evidence also shows beyond a reasonable doubt that Stephen and Dana Hansel,

along with Klein, donated significant sums to the Scholarship Fund intending that Higgins

would take favorable official acts that he would not otherwise take. Higgins accepted these

payments in exchange for giving Hansel significant privileges which were not afforded to

all prisoners.

          Between October 11, 2016 and March 14, 2017 there was only one occasion where

Higgins, or any other jail employee, verified Hansel’s compliance with work release

requirements. Despite Hostetter Excavating being closed on weekends and holidays,

Hansel regularly left the jail under the auspices of work release every weekend during that

time, as well as on Thanksgiving Day, Christmas Day, and New Year’s Day. Hansel also

had unsupervised in-person contact visits with family in Higgins office, in violation of jail

policy.

          The preferential treatment did not end there. Evidence shows that Hansel

maintained a small office space in the maintenance shed for his own use and had access to

the jail telephone and other computer devices for his personal use. Higgins even brought

Hansel frozen yogurt or ice cream from outside businesses—something he did not do for

other inmates. The Court believes that the only reasonable explanation for Higgins’

preferential treatment of Hansel were contributions to the Scholarship Fund from Hansel’s

family and family friends— and that the only reasonable explanation for Hansel’s family


                                         36
and family friends’ contributions to the Scholarship Fund was to attempt to influence

Higgins’ treatment of Hansel.

       What the evidence does not show is that Lykes, the Hansel family’s friend from

Florida, mailed his donation intending that Higgins take favorable official acts that he

would not otherwise take. While it is true that Lykes had no prior relationship with Higgins

or Simpkins, there is no evidence showing that the intent element of the payor is satisfied

here. Therefore, there is reasonable doubt as to Count XXIII.

       Hansel’s favorable treatment combined with his family and friends’ donations to

the Scholarship Fund are enough to satisfy the elements of Counts XX–XXII beyond a

reasonable doubt. Accordingly, the Court finds Higgins guilty of Counts XX–XXII and

not guilty as to Count XXIII.



                                    IV.        VERDICT

       It shall be ORDERED and ADJUDGED that:

               1. In accordance with the Findings of Fact and Conclusions of Law, the

                   Court finds, beyond a reasonable doubt, that Defendant John Marshall

                   Higgins is GUILTY as charged as to Count I, Count II (as a

                   misdemeanor), Count III, Count XX, Count XXI, and Count XXII.

               2. In accordance with the Findings of Fact and Conclusions of Law, the

                   Court finds Defendant John Marshall Higgins NOT GUILTY as

                   charged as to Count IV, Counts VII–XIX, and Count XXIII.

               3. Higgins’ Motion for Judgment of Acquittal, Dkt. 209 at 80, is DENIED

                   for the same reasons as the Court found above regarding Higgins’ guilt




                                          37
                  as to Count I, Count II, Count III, Count XX, Count XXI, and Count

                  XXII.

       The Clerk of the Court is hereby directed to send a copy of this Memorandum

Opinion to the parties and further directed to contact the parties to establish a date for

Higgins’ sentencing.

ENTERED this 31st day of January, 2021.




                                       38
